IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                     NOS. WR-91,753-01 & -02


                   EX PARTE JARIOUS ZSONTAE WILLIAMS, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 369CR-18-33939-A & 369CR-16-32725-A
               IN THE 3RD DISTRICT COURT FROM ANDERSON COUNTY


         Per curiam.

                                              ORDER

         Applicant pleaded guilty to two drug offenses and was sentenced to imprisonment.

Applicant, through habeas counsel, filed these application for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that his pleas were involuntary because trial counsel

provided ineffective assistance. Applicant has alleged facts that, if true, might entitle him to relief.

Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to
                                                                                                       2

respond to Applicant’s claims of ineffective assistance by explaining counsel’s representation of

Applicant, including applicable strategy and tactical decisions. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law regarding Applicant’s

habeas claims. The trial court may also make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 21, 2020

Do not publish